Per Curiam:
Relators seek leave of the court to file petition for writ of mandamus commanding respondent Honorable R. D. Wright, District Judge, to proceed to trial in certain election contest cases pending in his court. The cases grew out of an election of school trustees in Zapata County in April of this year. It is made known that the cases are set for trial in the court over which Judge Wright presides, on July 14, 1952. These is no danger of the cases becoming moot if not tried sooner than that date. No emergency is shown otherwise to exist. Were we to grant the motion it would be necessary to set the case down for submission in this court after reasonable notice to respondents and opportunity to reply to the allegations of relators. Following submission we would take the case under advisement and later prepare an opinion thereon. We must take judicial knowledge of the fact that the trial judge must have some latitude in arranging his docket. It does not therefore reasonably appear that the date of hearing would be advanced or that any other purpose would be served by granting the petition, and the motion for leave to file same is accordingly denied.
Opinion delivered June 18, 1952.